DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 05/14/2022, regarding the prior art rejections have been fully considered but they are not persuasive. 

Spaced Apart Diffraction Gratings
Applicant argues that Bang fails to disclose “a plurality of diffraction gratings spaced apart from one another across the light guide and configured to diffractively couple out a portion of the guided light beam as coupled-out light beams having different principal angular directions in each of the first time interval and the second time interval.”  
In support, Applicant states that “the light radiating pattern RF and/or the grating pattern of Bang each extends over a full area of the low refractive film LR,” “the holographic film HOE also extends over a full area of the light guide film LGF,” the CHOE “does not couple light out of the light guide film LGF” and the RHOE forms “re-reflected light within the high refractive film HR.”  
Examiner respectfully disagrees.
	First, Bang discloses a grating pattern on the upper surface of the low refractive film LR (Bang: [0084]).  Second, Bang discloses a light radiating pattern RF such as a grating pattern on the upper surface of the low refractive film LR (Bang: [0107]-[0108]).  Third, Bang discloses a holographic film HOE that has a diffraction pattern (Bang: [0071]).  Fourth, Bang discloses an incident pattern CHOE with a diffractive pattern written thereon (Bang: [0086]; [0099]).  Fifth, Bang discloses a reflective pattern RHOE that include a diffraction pattern (Bang: [0085]; [0103]; [0110]).  
Each of these five Bang elements amounts to Spaced Apart Diffraction Gratings, alone and in combination.  Gratings and/or diffractive patterns diffractively couple out light.  Even if certain Bang elements cover a wide area, the coverage within this wide area has more than one grating and/or diffractive pattern.
	Furthermore, Bang discloses controlling a tilting angle of LS synchronized with images to suggest three video images to three different persons (Bang: Fig 12; [0119]-[0128]).
	Thus Bang discloses “a plurality of diffraction gratings spaced apart from one another across the light guide and configured to diffractively couple out a portion of the guided light beam as coupled-out light beams having different principal angular directions in each of the first time interval and the second time interval.”  

Interleaved Beams
Applicant argues that Bang fails to disclose “wherein the coupled-out light beams in the first time interval are interleaved with the coupled-out light beams in the second time interval.”  In support, Applicant states no “beams of Bang are interleaved” and “Bang is silent regarding any interleaving of beams that exit the light guide film LGF of Bang.”  Examiner respectfully disagrees.
Bang discloses tilting light source LS over time so that different light is radiated to the left area LA, center area CA and right area RA in an alternating manner (Bang: Fig 12; [0119]-[0122]).  This allows for the light beams of three video images to be directed to three different people (Bang: [0122]).  The coupled out light beams of LA are alternated with the coupled out light beams of CA and RA  (Bang: [0122]).  It is this alternating of light beams in Bang that shows interleaving.
Thus Bang discloses “wherein the coupled-out light beams in the first time interval are interleaved with the coupled-out light beams in the second time interval.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (US 2016/0091648).

Regarding claim 1, Bang discloses:
A time-multiplexed backlight comprising: 
a light guide configured to guide a beam of light as a guided light beam (Bang: Fig 5-7; [0083]; [0085]; [0093]; light guide film LGF); 
a time-multiplexed light source configured to provide to the light guide the light beam at a first non-zero propagation angle during a first time interval and at a second non-zero propagation angle during a second time interval (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
a plurality of diffraction gratings spaced apart from one another across the light guide and configured to diffractively couple out a portion of the guided light beam as coupled-out light beams having different principal angular directions in each of the first time interval and the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE; First, Bang discloses a grating pattern on the upper surface of the low refractive film LR (Bang: [0084]).  Second, Bang discloses a light radiating pattern RF such as a grating pattern on the upper surface of the low refractive film LR (Bang: [0107]-[0108]).  Third, Bang discloses a holographic film HOE that has a diffraction pattern (Bang: [0071]).  Fourth, Bang discloses an incident pattern CHOE with a diffractive pattern written thereon (Bang: [0086]; [0099]).  Fifth, Bang discloses a reflective pattern RHOE that include a diffraction pattern (Bang: [0085]; [0103]; [0110]).  Each of these five Bang elements amounts to Spaced Apart Diffraction Gratings, alone and in combination.  Gratings and/or diffractive patterns diffractively couple out light.  Even if certain Bang elements cover a wide area, the coverage within this wide area has more than one grating and/or diffractive pattern.  Furthermore, Bang discloses controlling a tilting angle of LS synchronized with images to suggest three video images to three different persons (Bang: Fig 12; [0119]-[0128])), the different principal angular directions being provided by respective ones of the first non-zero propagation angle and the second non-zero propagation angle of the guided light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein the coupled-out light beams in the first time interval are interleaved with the coupled-out light beams in the second time interval (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA; Bang discloses tilting light source LS over time so that different light is radiated to the left area LA, center area CA and right area RA in an alternating manner (Bang: Fig 12; [0119]-[0121]).  This allows for the light beams of three video images to be directed to three different people (Bang: [0122]).  The coupled out light beams of LA are alternated with the coupled out light beams of CA and RA  (Bang: [0122]).  It is this alternating of light beams in Bang that shows interleaving).

Regarding claim 2, Bang discloses:
The time-multiplexed backlight of claim 1, wherein the first and second time intervals are non-overlapping intervals of time (Bang: Fig 12; [0119]-[0128]; angle of light source LS changes over time for left area LA, center area CA and right area RA).

Regarding claim 3, Bang discloses:
The time-multiplexed backlight of claim 1, wherein the time-multiplexed light source comprises a pair of time-multiplexed optical emitters, a first optical emitter of the pair being configured to provide the guided light beam at the first non-zero propagation angle and a second optical emitter of the pair being configured to provide the guided light beam at the second non-zero propagation angle, wherein switching between the first optical emitter and the second optical emitter as a function of time is configured to provide the guided light beam during respective first and second time intervals (Bang: [0127]: individual light sources for each eye area).

Regarding claim 4, Bang discloses:
The time-multiplexed backlight of claim 1, wherein the time-multiplexed light source comprises an optical emitter configured to emit light and a time-multiplexed collimator configured to collimate the emitted light and to provide the collimated emitted light as the guided light beam, the time-multiplexed collimator having a first collimation state configured to provide the collimated emitted light at the first non-zero propagation angle during the first time interval and a second collimation state configured to provide the collimated emitted light at the second non-zero propagation angle during the second time interval (Bang: Fig 12; [0093]-[0094]; [0100]; [0109]-[0110]; collimated light; [0118]-[0119]; angle of light source LS changes over time).

Regarding claim 5, Bang discloses:
The time-multiplexed backlight of claim 1, wherein the plurality of diffraction gratings comprises a plurality of multibeam diffraction gratings, each multibeam diffraction grating of the plurality of multibeam diffraction gratings being configured to diffractively couple out the portion of the guided light as a plurality of coupled-out light beams having different principal angular directions from one another (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), wherein each of the multibeam diffraction gratings is configured to diffractively couple out a first plurality of coupled-out light beams having a first set of different principal angular directions in the first time interval and a second plurality of coupled-out light beams having a second set of different principal angular directions in the second time interval, the first set and the second set being different (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams of the first plurality of coupled-out light beams being interleaved with coupled-out light beams of the second plurality of coupled-out light beams (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA).

Regarding claim 8, Bang discloses:
The time-multiplexed backlight of claim 5, wherein the different principal angular directions of coupled-out light beams of the respective first and second pluralities of coupled-out light beams correspond to respective view directions of different views of a multiview electronic display (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons; left area LA, center area CA and right area RA).

Regarding claim 9, Bang discloses:
A multiview electronic display comprising the time-multiplexed backlight of claim 5, the multiview electronic display further comprising an array of light valves configured to modulate the coupled-out light beams of the plurality of coupled-out light beams (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), wherein the principal angular directions of the first plurality of coupled-out light beams corresponds to a first set of view directions of the multiview electronic display, the principal angular directions of the second plurality of coupled-out light beams corresponding to a second set of view directions of the multiview electronic display, the modulated light beams representing pixels of the multiview electronic display in each of the first set of view directions and the second set of view directions respectively during the first time interval and the second time interval (Bang: Fig 4; [0067]-[0073]; Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), wherein the pixels of the multiview electronic display during the first time interval are interleaved with pixels of the multiview electronic display during the second time interval (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA).

Regarding claim 10, Bang discloses:
An electronic display comprising the time-multiplexed backlight of claim 1, the electronic display further comprising an array of light valves configured to modulate the coupled-out light beams (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the modulated light beams representing pixels of the electronic display (Bang: Fig 4; [0067]-[0073]), wherein pixels of the electronic display during the first time interval are interleaved with pixels of the electronic display during the second time interval (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons; left area LA, center area CA and right area RA).

Regarding claim 11, Bang discloses:
A multiview display comprising: 
a time-multiplexed light source configured to provide a light beam having a first non-zero propagation angle during a first time interval and a second non-zero propagation angle during a second time interval that is different from the first non-zero propagation angle (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
a multibeam backlight configured to emit a portion of the light beam as a first plurality of coupled-out light beams during the first time interval and as a second plurality of coupled-out light beams during the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the first plurality of coupled-out light beams having a first set of different principal angular directions, the second plurality of coupled-out light beams having a second set of different principal angular directions, the first set and the second set being different and being determined respectively by the different first and second non-zero propagation angles of the light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein coupled-out light beams of the first plurality of coupled-out light beams are angularly interleaved with coupled-out light beams of the second plurality of coupled-out light beams, each of the first and second sets of different principal angular directions corresponding to view directions of different views of the multiview display (Bang: Fig 12; [0119]-[0128]; angle of light source LS changes over time for left area LA, center area CA and right area RA).

Regarding claim 12, Bang discloses:
The multiview display of claim 11, wherein the time-multiplexed light source comprises a pair of time-multiplexed optical emitters, a first optical emitter of the pair being configured to provide the light beam at the first non-zero propagation angle during the first time interval, a second optical emitter of the pair being configured to provide the light beam at the second non-zero propagation angle during the second time interval (Bang: [0127]: individual light sources for each eye area).

Regarding claim 13, Bang discloses:
The multiview display of claim 11, wherein the time-multiplexed light source comprises a time-multiplexed collimator configured to provide the light beam as a collimated light beam, the time-multiplexed collimator having a first collimation state configured to provide the collimated light beam at the first non-zero propagation angle and having a second collimation state configured to provide the collimated light beam at the second non-zero propagation angle (Bang: Fig 12; [0093]-[0094]; [0100]; [0109]-[0110]; collimated light; [0118]-[0119]; angle of light source LS changes over time).

Regarding claim 14, Bang discloses:
The multiview display of claim 11, wherein the multibeam backlight comprises: 
a plate light guide configured to guide the light beam at the first non-zero propagation angle during the first time interval and at the second non-zero propagation angle during a second time interval (Bang: Fig 5-7; [0083]; [0085]; [0093]; light guide film LGF); and 
an array of multibeam diffraction gratings optically coupled to and spaced apart across the plate light guide, each multibeam diffraction grating of the multibeam diffraction grating array being configured to diffractively couple out the portion of the light beam as the first plurality of coupled-out light beams during the first time interval and as the second plurality of coupled-out light beams during the second time interval (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), 
wherein the time-multiplexed light source is optically coupled to an input of the plate light guide (Bang: Fig 12; [0119]; LS to LGF).

Regarding claim 16, Bang discloses:
The multiview display of claim 11, further comprising a light valve array configured to modulate the coupled-out light beams of the first and second pluralities of coupled-out light beams (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the modulated coupled-out light beams representing pixels of the different views of the multiview display (Bang: Fig 4; [0067]-[0073]), wherein the different views are divided into a first set of views corresponding to the first time interval and a second set of views corresponding to the second time interval, view directions of the first and second sets of views being angularly interleaved with one another (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons; left area LA, center area CA and right area RA).

Regarding claim 17, Bang discloses:
A method of time-multiplexed backlight operation, the method comprising: 
providing a time-multiplexed light beam to be guided in a light guide at a first non-zero propagation angle during a first time interval and at a second non-zero propagation angle during a second time interval using a time-multiplexed light source (Bang: Fig 12; [0119]; angle of light source LS changes over time); and 
diffractively coupling out a portion of the guided time-multiplexed light beam as coupled-out light beams during the first time interval and the second time interval using a plurality of diffraction gratings (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the coupled-out light beams being directed away from a surface of the light guide at time interval-based different predetermined principal angular directions (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), 
wherein the predetermined principal angular directions of the coupled-out light beams in each of the first time interval and the second time interval are provided by a respective one of the first non-zero propagation angle and the second non-zero propagation angle of the guided time-multiplexed light beam (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams diffractively coupled-out during the first time interval being interleaved with the coupled-out light beams diffractively coupled-out during the second time interval (Bang: Fig 12; [0119]-[0128]; angle of light source LS changes over time for left area LA, center area CA and right area RA).

Regarding claim 18, Bang discloses:
The method of time-multiplexed backlight operation of claim 17, wherein diffraction gratings of the plurality of diffraction gratings comprise multibeam diffraction gratings configured to diffractively couple out the portion of the guided time-multiplexed light beam as a plurality of coupled-out light beams during each of the first and second time intervals (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE; Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons), the coupled-out light beams of the coupled-out light beam plurality having different principal angular directions corresponding to different view directions of different views of a multiview display (Bang: Fig 12; [0119]-[0128]; left area LA, center area CA and right area RA).

Regarding claim 19, Bang discloses:
The method of time-multiplexed backlight operation of claim 17, wherein the different principal angular directions of the respective coupled-out light beams correspond to respective view directions of different views of a multiview electronic display, the different views comprising a first set of views during the first time interval that are interleaved with a second set of views in the second time interval (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons; left area LA, center area CA and right area RA).

Regarding claim 20, Bang discloses:
The method of time-multiplexed backlight operation of claim 17, further comprising modulating the coupled-out light beams during the first time interval and the second time interval using an array of light valves (Bang: Fig 7-8; [0071]; [0084]-[0085]; [0107]-[0108]; light radiating pattern RF; grating pattern; holographic film HOE; incident pattern CHOE; reflective pattern RHOE), the modulated coupled-out light beams forming pixels of an electronic display (Bang: Fig 4; [0067]-[0073]), wherein pixels during the first time interval are interleaved with pixels during the second time interval (Bang: Fig 12; [0119]-[0128]; controlling tilting angle of LS synchronized with images to suggest three video images to three different persons; left area LA, center area CA and right area RA).

Allowable Subject Matter
Claims 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488